Citation Nr: 1519620	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a psychiatric disability to include bipolar and attention deficit hyperactivity disorder (ADHD).

4.  Entitlement to service connection for a dental disability.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In this case a remand is necessary to undertake all appropriate development efforts to obtain all outstanding service treatment records.  The file contains the March 1985 enlistment physical examination; however, it appears that complete copies of the Veteran's service treatment records are missing.  Additionally, the RO did not make a formal finding on the unavailability of the Veteran's service treatment records.  The Veteran has specifically indicated in his February 2013 VA Form 9 (and his representative indicated in the April 2015 Appellant's Brief) that the law requires VA to continue efforts to obtain records from a Federal Agency until the records are obtained or until further efforts to obtain the records would be futile, and no such finding was made in his case.  As such, further efforts to obtain a complete copy of the Veteran's service treatment records should be undertaken before the Board renders a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources and request copies of the Veteran's service treatment records.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159(c)(2) (2014), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, as well as any additionally indicated action, the AOJ must re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




